Citation Nr: 0902592	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 5, 1992, rating decision which denied claims for 
service connection for a back injury, and a neck injury.  

2.  Whether there was clear and unmistakable error (CUE) in 
an RO rating decision, dated in April 2002, which assigned an 
effective date for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU) of 
October 30, 1999.   

3.  Entitlement to service connection for a bilateral 
shoulder disability.   

4.  Entitlement to service connection for residuals of a head 
injury.  

5.  Entitlement to service connection for a scar on the head.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied a claim of CUE in an 
RO rating decision, dated in December 1992, which denied 
claims for service connection for a back injury, and a neck 
injury.  The RO's rating decision also denied a claim of CUE 
in an RO rating decision dated in April 2002, which assigned 
an effective date for TDIU of October 30, 1999.  Finally, the 
RO's rating decision denied claims for service connection for 
hypertension, "a bilateral shoulder injury," a head injury, 
and a scar on the head.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In an unappealed April 2001 rating decision, the RO granted 
TDIU, and assigned an effective date for TDIU of February 17, 
2000.  In an unappealed April 2002 rating decision, the RO 
assigned an effective date for TDIU of October 30, 1999.  

A review of the RO's April 2002 rating decision shows that 
the RO indicated that it had reviewed the veteran's "VA 
Vocational Rehabilitation folder."  However, the claims file 
does not currently contain any VA vocational rehabilitation 
records.  As there appear to be records of VA vocational 
rehabilitation that are not currently associated with the 
claims file, a remand is required for an attempt to obtain 
these records.  See Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

Beyond the above, there is the critical question of the 
alleged accident in service.  While the RO has granted 
service connection for a disability related to an alleged 
accident in service, the Board must note that there is still 
no medical evidence that this accident occurred during 
service, notwithstanding the lay statements submitted by the 
veteran decades after the alleged accident occurred.  In this 
regard, the Board must note the gap between the veteran's 
discharge from service and when the first evidence of a 
disability is indicated.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  The Board must also note that the service medical 
records provide highly probative evidence against the claim 
of an accident occurring in service.  A comprehensive review 
of this case may be required. 

As the veteran has filed additional claims of service 
connection based on this alleged accident, the issue of 
whether there was an accident is before the Board on a de 
novo basis. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should obtain the veteran's 
vocational rehabilitation records.  

2.  The veteran is asked to provide 
additional medical evidence regarding the 
alleged accident in service.

3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




